Citation Nr: 0839169	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-39 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for claimed chronic low 
back pain with left radiculopathy.  

2.  Entitlement to service connection for claimed right hip 
degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision of the RO.

The veteran testified at a hearing conducted by the 
undersigned Veterans Law Judge at the RO in September 2008; a 
hearing transcript is of record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

At the veteran's hearing in September 2008, he was provided a 
period of 30 days to submit additional medical evidence.  
Subsequently, within this time period (in September 2008) the 
veteran provided numerous private medical records to the RO.  
These records include those pertaining to both disorders now 
before the Board on appeal.  The RO later, in October 2008, 
forwarded the evidence to the Board.  

The veteran, however, supplied this evidence to the RO 
without waiving initial consideration of this evidence by the 
agency of original jurisdiction.  Accordingly, due process 
requires that these claims be remanded to afford the 
appellant an opportunity to have that evidence initially 
reviewed by the RO.  38 C.F.R. § 20.1304 (2007).  Therefore, 
a remand for that purpose is required.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO shall review the veteran's claim 
in light of the additional evidence 
submitted in September 2008.  If any 
decision remains adverse to the veteran 
either in whole, or in part, the RO shall 
prepare a Supplemental Statement of the 
Case, and offer the veteran and his 
representative an opportunity to respond.  

Thereafter, if indicated, the case should then be returned to 
the Board for the purpose of appellate consideration.  

The Board intimates no opinion as to the ultimate outcome of 
this case, either favorable or unfavorable, at this time, as 
the purpose of this REMAND is to ensure due process.  The 
veteran need take no action unless otherwise notified.  VA 
will notify him if further action is required on his part.  
The veteran has the right to submit additional evidence and 
argument concerning the remanded claims.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

